OPINION — AG — ** STATE BOARD OF EQUALIZATION — AMENDED ESTIMATE ** UNDER ARTICLE X, SECTION 23, THE STATE BOARD OF EQUALIZATION MUST MAKE ITS ESTIMATE AND CERTIFY THE REVENUES TO ACCRUE DURING THE NEXT ENSUING FISCAL YEAR NOT MORE THAN FORTY FIVE(45) DAYS PRIOR TO THE CONVENING OF EACH REGULAR SESSION OF THE LEGISLATURE; AND WE FIND NO AUTHORITY FOR THE STATE BOARD OF EQUALIZATION TO MEET AND AMEND THE ESTIMATE TO CORRECT ERRORS THEREIN CONTAINED. (ERRORS, CORRECTION, PUBLIC FINANCE, STATE OFFICERS, ERRONEOUS, MISTAKES, DUTIES) CITE: OPINION 82-060 (FLOYD W. TAYLOR)